 Case: 1:19-cv-05273 Document #: 5 Filed: 12/06/19 Page 1 of 1 PageID #:18




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                     EASTERN DIVISION

Bruce Wright,                        )
                                     )
                  Plaintiff,         )
                                     )     19-cv-5273
                -vs-                 )
                                     )
Chicago Police Department, etc.      )
                                     )
                  Defendants.        )

          NOTICE OF AVAILABILITY FOR ASSIGNMENT
      The undersigned hereby gives notice that he is available to serve as

assigned counsel for plaintiff Bruce Wright.

      Mr. Wright has written to counsel requesting assistance in this

pending matter. The undersigned has reviewed the police report of the

arrest underlying this case and believes that the issues in Mr. Wright’s

case would be best presented by an attorney with specific expertise, such

as that possessed by the undersigned, who has been prosecuting Section

1983 cases since 1973, Williams v. Cannon, 370 F.Supp. 1243 (N.D.Ill.

1974) and in more than 700 cases thereafter.

                                         Respectfully submitted,
                                  /s/ Kenneth N. Flaxman
                                      Kenneth N. Flaxman
                                      ARDC No. 0830399
                                      200 S Michigan Ave Ste 201
                                      Chicago, IL 60604-2430
                                      (312) 427-3200
                                      knf@kenlaw.com
